Citation Nr: 1136912	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.  He died in January 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; exposure to herbicides is presumed.  

2.  The Veteran's death certificate reveals that he died in January 2002.  The immediate cause of death was listed as respiratory failure due to metastatic renal cell cancer with lung involvement.  No other significant conditions contributing to death were noted.

3.  At the time of the Veteran's death, he was not service-connected for any disability.  


4.  The cause of the Veteran's death (metastatic renal cell carcinoma) did not have its onset during or within any applicable presumptive period, is not presumed to be due to exposure to herbicides, and is not shown by competent medical, or competent and credible lay evidence to be related to any in-service injury or disease, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

Certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  

In a March 2007 letter, prior to the rating decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  
Because service connection was not in effect for any disability suffered by the Veteran, properly tailored notice need not have included the items listed in (1) and (2) above.  Thus, the notice was sufficient with regard to Hupp.  Additionally, the March 2007 notice informed the appellant that she needed to provide medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  Additionally, the appellant's testimony at her personal hearing before a Decision Review Officer at the RO in February 2009 demonstrated actual knowledge of the evidence necessary to establish service connection for the cause of the Veteran's death.  (See transcript, p. 4-5).  

Finally, although the notice provided did not address the criteria for assignment of a rating and/or effective date, in the event of award of the benefit sought, such error was harmless given that service connection is being denied, and hence no effective date will be assigned.  Dingess, 19 Vet. App. at 473.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the appellant nor her representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private treatment records, the Veteran's death certificate and autopsy report, and the appellant's statements, and personal hearing testimony provided before a Decision Review Officer at the RO in February 2009.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  

The Board finds that VA is not required to obtain a medical opinion with respect to the service connection claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, there is no competent medical evidence that suggests a causal link between the Veteran's death and any incident of active duty, including exposure to herbicides; and the Veteran's fatal cancer is not presumed to be due to exposure to herbicides.  Therefore, the Board concludes that there is no duty to provide a medical opinion in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic disabilities, including renal cancer, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed. The specified diseases are:  AL amyloidosis, chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, trachea, or larynx), soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias (hairy cell leukemia).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), including Note 2 (2010); 75 Fed. Reg. 53202 - 53216 (August 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive service connection, which arose out of the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102- 4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2010).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's renal cell carcinoma was not manifest in service or within one year of his discharge from service.  He was discharged in 1971 and the cancer was initially diagnosed in the early 2000's.  Hence, service connection may not be granted for this disability on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a).  

The Veteran served in the Republic of Vietnam during the Vietnam era.  Exposure to herbicides is presumed.  As outlined above, 38 C.F.R. § 3.309(e) lists certain diseases for which service connection may be presumed as due to the exposure to herbicide agents.  However, renal cell carcinoma is not included in the list.  Consequently, service connection for the cause of the Veteran's death due to fatal renal cell carcinoma may not be granted on a presumptive basis due to exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  The Veteran's treatment records show that the cancer metastasized to his lungs and lung cancer is presumed to be due to exposure to herbicides.  However, despite the appellant's assertions to the contrary, there is no medical evidence showing that the Veteran was ever diagnosed with, or treated for, a primary lung cancer.  The terminal hospitalization records, the Veteran's death certificate and the autopsy report all show that the Veteran's renal cell carcinoma metastasized to the lungs.  A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A. § 1113(a); Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97.  Hence, service connection for the cause of the Veteran's death due to a fatal lung cancer may also not be granted on a presumptive basis due to exposure to Agent Orange.  

Since service connection may not be allowed on a presumptive basis as either a chronic disease or as an Agent Orange disease, the appellant must show that the Veteran's renal cell carcinoma was incurred in or aggravated by service on a direct basis pursuant to 38 C.F.R. § 3.303(a), 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.303(d).  However, the appellant has not submitted any competent and probative medical evidence in support of her claim that the Veteran's fatal renal cell carcinoma was due to his military service, including exposure to herbicides.  The Veteran's service treatment records do not show any treatment for renal cell carcinoma.  The Board acknowledges that the appellant has cited to other Board decisions pertaining to similar claims for service connection for renal cell carcinoma due to exposure to herbicides.  However, Board decisions are not precedential and may not be used to support another Veteran's claim - even if the disability is exactly the same.  Hence, the Board finds that these decisions lack probative value for the appellant's claim.  Moreover, each Board decision is based on the evidence included in the individual's claims file - and here, the appellant has not submitted a statement from a medical professional or other competent and probative evidence that supports her claim.  

With respect to the appellant's contentions that the Veteran's renal cell carcinoma is due to exposure to herbicides, the Board observes that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that renal cell carcinoma, as well as its relationship to exposure to herbicides, is a complex medical issue for which lay testimony alone would be inadequate to support the claim.  Hence, the appellant's statements offered in support of the claim do not constitute competent medical evidence and are also lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Consequently, the Board finds that service connection for the cause of the Veteran's death may not be granted.  While the Board is sympathetic to the appellant's loss, the medical evidence does not support a finding that the Veteran's death is related to his military service, including exposure to herbicides.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


